COWART, Judge.
Reversed on the authority of Lake County v. Friedel, 387 So.2d 514 (Fla. 5th DCA 1980). In Friedel we recognized the logically persuasive reasons for a contrary holding but felt bound by Carlile v. Game and Fresh Water Fish Commission, 354 So.2d 362 (Fla. *6771977). We continue to believe we are committed to, and are unable to distinguish, that precedent from our supreme court. We are, therefore, not free to follow Grice v. Board of County Commissioners, 413 So.2d 88 (Fla. 1st DCA 1982),1 and Medina v. Florida Department of Transportation, 426 So.2d 1172 (Fla. 3d DCA 1983), and with which we recognize this decision directly conflicts.
REVERSED AND REMANDED.
ORFINGER, C.J., and COBB, J., concur specially with opinions.

. But cf. Dept. of Transportation v. Robinson, 424 So.2d 883 (Fla. 1st DCA 1982) (where exceptional circumstances not present, Grice will not be followed.)